DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims as outlined below rejected on the ground of nonstatutory double patenting as being unpatentable over claims as outlined below of U.S. Patent No. 10520306. Although the claims at issue are not identical, they are not patentably distinct from each other because the binocular range finders have the same optical components in the same claimed orientation.
Claims of current application
Claims of 10520306
1
1
2
5
3
2
4
3
5
4
6
3

4
8
5
9
NA
10
NA
11
NA
12
NA
13
NA
14
NA
15
NA
16
7
17
NA
18
NA
19
7
20
8
21
9
22
10
23
11
24
12
25
13
26
14



Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7-9, and 23-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drodofsky (20070273968) in view of Miller (6266185).
Referring to claim 1, Drodofsky shows a long range optical device (see figures 5a and 5b) with at least a first visual optical path (see figure 5a and 5b note Ref 13) and a device for focusing the at least first visual optical path (see figure 5a and 5b note the lens after the corner prism Ref 31), and with a laser distance meter with a laser transmitter (see figure 5a and 5b Ref 24) and a laser receiver (see figure 5a and 5b Ref 25), wherein a part of an optical path of the laser receiver extend in the at least first visual optical path to the objective lens (see the optical path of Ref 24 that extends into the objective lens after the deflector Ref 33), and a region of the deflection of the optical path of the laser receiver out of the at least first visual optical path is disposed on at least one optical component (see figure 5a note Ref 31), wherein the device is disposed between the at least one optical component for deflecting of the optical path of the laser receiver and the objective lens (see the lens after the corner prism).
However while Drodofsky shows an optical lens disposed between the at least one optical component for deflecting of the optical path of the laser receiver and the objective lens Drodofsky fails to show that the lens is a focusing device.  Drodofsky shows the focusing is performed by the objective lens.  

	Referring to claim 2, Drodofsky shows a second visual optical path is arranged in parallel with the at least a first visual optical path, wherein a part of the optical path of the laser transmitter is also integrated in the first visual optical path (see figure 5b note the separate paths associated with eyepiece Ref 4 and 3 also see the laser is integrated with the first optical path Ref 24 and input mirror Ref 33).
	Referring to claim 3, note the combination of Drodofsky and Miller render obvious a part of the optical path of the laser transmitter can also be focused with the focusing device for the first visual optical path (see figure 5b note the lens after the corner cube shown by Drodofsky also note the location of the focusing device in Miller figure 1 Ref 8).
	Referring to claim 4, Drodofsky shows in order to integrate the optical path of the laser transmitter and the optical path of the laser receiver in the first visual optical path, at least one second optical component is provided so as to cause the merging of the optical paths of the laser transmitter and laser receiver (see figure 5b note the common image inversion system Ref 9 also see figure 5b note Ref 33 that combines the optical path of the transmitter and the receiver in the image inversion system).

	Referring to claim 8, Drodofsky shows at least a part of an optical path of the display optics or display element is integrated in one of the first visual optical paths or second visual optical paths (see figure 5b Ref 36). 
	Referring to claim 9, Drodofsky shows the use of a device with at least one display element for displaying a sight mark and/or a measurement value of the laser distance meter is connected into at least one of the first visual optical paths or second visual optical paths (see paragraph 45-46 note the LCD display).  A control and evaluation device is inherent with the capabilities of operating the display and displaying the distance to the target based on the distance sensor readings. 
	Referring to claim 23, Dorodofsky shows the at least one optical component for deflecting the optical path of the laser transmitter and/or of the laser receiver is or are provided as elements of a reversing system (see figure 5a and 5b Ref 9 also see paragraph 63).
	Referring to claim 24, Dorodofsky shows the at least one optical component for deflecting the optical path of the laser transmitter and/or of the laser receiver is or are provided as elements of a reversing system (see paragraph 63 also see figure 5a and 5b Ref 31).

	Referring to claim 26, Dordofsky shows the regions of the deflection are disposed on a single component (see the image inversion system figure 5b Ref 9).

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drodofsky (20070273968) in view of Miller (6266185) and Zadravec (20070014003).
Referring to claim 10, Drodofsky fails to show but Zadravec shows a remote transmission means is provided to run a wireless transmission to a display element and/or the control and evaluation device of a distance measured by the laser distance meter and/or at least one item of data, such as a value of the focus setting, a magnification factor, a brightness or temperature value (see paragraph 13).  It would have been obvious to include the wireless transmission as shown by Zadravec because this allows for remote operation of the display with inducing unwanted hand shake in the binoculars. 
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drodofsky (20070273968) in view of Miller (6266185) and Peters (7738082).

Referring to claim 11, Drodofsky fails to show but Peters shows another display element is disposed on an external face of the observation device (see figure 14 note the first objective display shown by Ref 1406 and the second display Ref 1408).  It .
Claim 12 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drodofsky (20070273968) in view of Miller (6266185) and Peters (7738082) and Zadravec (20070014003).
Referring to claim 12, Drodofsky fails to show but Zadravec shows a remote transmission means is provided to run a wireless transmission to a display element and/or the control and evaluation device of a distance measured by the laser distance meter and/or at least one item of data, such as a value of the focus setting, a magnification factor, a brightness or temperature value (see paragraph 13).  It would have been obvious to include the wireless transmission as shown by Zadravec because this allows for remote operation of the display with inducing unwanted hand shake in the binoculars.
Referring to claim 13, Drodofsky shows the use of a LED or LCD display with individual activation of pixels (see paragraph 45-46). 
Claims 14 and 15 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Drodofsky (20070273968) in view of Miller (6266185) and Tsuda (5923468).

Referring to claim 14, Drodofsky fails to show but Tsuda shows a displacement motor is connected to the focusing device (see figure 1 Ref 27). It would have been 

Referring to claim 15, Tsuda shows the control and evaluation unit is connected to the displacement motor (see figure 1 Ref 21, 23, 25, and 27). It would have been obvious to include the control and evaluation unit connected to the displacement motor because this allows for automatic focusing based on sensed range to the target.
Claim 16 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Drodofsky (20070273968) in view of Miller (6266185) and Heintz (20090174939)
Referring to claim 16, Dordofsky shows the device is a binocular as shown in paragraph 5 however fails to show the details including two observation parts are connected via two connecting mechanisms spaced apart from one another in the direction of the optical paths so that they can be displaced in terms of their relative position.
Heintz shows a similar device that includes two observation parts are connected via two connecting mechanisms spaced apart from one another in the direction of the optical paths so that they can be displaced in terms of their relative position (see figure 6).  It would have been obvious to include the displaceable two observation parts because this allows for use by different users that have different spacing needs for the two observation parts. 

	Allowable Subject Matter
s 17 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645